Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

William A. Holley, D.P.M.
(OI File No. 2-05-40678-9),

Petitioner,
v.
The Inspector General.
Docket No. C-12-892
Decision No. CR2707

Date: February 13, 2013

DECISION

Petitioner, William A. Holley, D.P.M., appeals the determination of the Inspector General
(L.G.) to exclude him from participating in Medicare, Medicaid, and all federal health
care programs pursuant to section 1128(a)(1) of the Social Security Act (Act) (42 U.S.C.
§ 1320a-7(a)(1)), based upon his conviction of a criminal offense related to the delivery
of an item or service under Medicare or a state health care program. For the reasons
discussed below, I find that the I.G. is authorized to exclude Petitioner and that the statute
mandates a minimum five-year exclusion.

I. Background

Petitioner is a podiatrist. In a letter dated April 30, 2012, the LG. notified Petitioner that
he was being excluded from participation in Medicare, Medicaid, and all federal health
care programs for the minimum statutory period of five years pursuant to section
1128(a)(1) of the Act. The I.G. advised Petitioner that the exclusion was based on his
conviction, in the United States District Court for the Western District of New York, of a
criminal offense related to the delivery of an item or service under Medicare or a state
health care program.
Petitioner filed a timely request for hearing. The Civil Remedies Division received the
request on June 18, 2012 and assigned the case to me for possible hearing and written
decision. I convened a prehearing conference by telephone on October 3, 2012, which is
summarized in my Order and Schedule for Filing Briefs and Documentary Evidence,
dated October 4, 2012.!

The LG. filed a motion for summary judgment and an Informal Brief (1.G. Br.) on
November 2, 2012, with I.G. exhibits (I.G. Exs) 1-4. Petitioner filed his Informal Brief
(P. Br.) on December 3, 2012, with Petitioner’s exhibits (P. Exs.) 1 through 5. The 1.G.
filed a reply brief (IG. Reply) on December 21, 2012. There were no objections to any
of the exhibits. I therefore admit into evidence I.G. Exs. 1-4 and P. Exs. 1-5.

The LG. indicated in his brief that an in-person hearing was not necessary, and the case
can be decided on the written record. I.G. Br. at 7. Petitioner indicated in his brief that
an in-person hearing was necessary to decide his case. However, Petitioner stated he had
no oral testimony he wished to offer at an in-person hearing. P. Br. at 3. Considering
Petitioner has no testimony to present, I now decide this matter solely on the written
briefs and documentary evidence.

II. Issue

The issue before me is whether the I.G. had a basis for excluding Petitioner from federal
health care programs. Program exclusion under section 1128(a)(1) must be for a
mandatory minimum period of five years, as the case is here, and therefore the
reasonableness of the length of the exclusion is not an issue. Act § 1128(c)(3)(B) (42
U.S.C. § 1320a-7(c)(3)(B)); 42 C.F.R. § 1001.2007(a)(2).

Ill. Applicable Law

Section 1128(a)(1) of the Act requires the Secretary of the U.S. Department of Health and
Human Services (Secretary) to exclude from participation in all federal health care
programs any “individual or entity that has been convicted of a criminal offense related to
the delivery of an item or service under title XVIII [Medicare] or under any State health
care program.” 42 U.S.C. § 1320a-7(a)(1); see also 42 C.F.R. § 1001.101(a). Section
1128(a)(1) does not distinguish between felonies and misdemeanors as predicates for
exclusion.

' The prehearing conference was originally scheduled for August 17, 2012; however,
counsel for Petitioner requested that the conference be postponed until sometime in
October due to his unavailability and other scheduling conflicts. I granted the request
and rescheduled the telephonic prehearing conference for October 3, 2012.
An exclusion based on section 1128(a)(1) is mandatory, and the I.G. must impose it for a
minimum period of five years. Act § 1128(c)(3)(B) (42 U.S.C. § 1320a-7(c)(3)(B)); see
also 42 C.F.R. § 1001.102(a). The mandatory minimum period of exclusion may be
enhanced on the 1.G.’s proof of defined aggravating factors listed at 42 C.F.R.

§ 1001.102(b). In this case, the LG. did not rely on aggravating factors to enhance the
period of Petitioner’s exclusion beyond the minimum mandatory period of five years.

Rights to an administrative law judge (ALJ) hearing and judicial review of the final
action of the Secretary are provided by section 1128(f) of the Act (42 U.S.C.

§ 1320a-7(f)). The standard of proof is a preponderance of the evidence, and there may
be no collateral attack of the conviction that is the basis for the exclusion. 42 C.F.R.

§ 1001.2007(c), (d). Petitioner bears the burden of proof and the burden of persuasion on
any affirmative defenses or mitigating factors, and the I.G. bears the burden on all other
issues. 42 C.F.R. § 1005.15(c).

IV. Findings of Fact, Conclusions of Law, and Analysis

A. There is a basis for the I.G. to exclude Petitioner pursuant to section
1128(a)(1) of the Act.

The essential elements necessary to support an exclusion based on section 1128(a)(1) of
the Act are: (1) the individual to be excluded must have been convicted of a criminal
offense, whether felony or misdemeanor; and (2) the criminal offense is related to the
delivery of an item or service under Medicare or any state health care program.

1. Petitioner does not contest that he was convicted of a criminal
offense within the meaning of section 1128(a)(1) of the Act.

An individual is “convicted” of a criminal offense when: (1) a judgment of conviction
has been entered by a federal, state, or local court whether or not an appeal is pending or
the record has been expunged; (2) there has been a finding of guilt in a federal, state, or
local court; (3) a plea of guilty or no contest has been accepted in a federal, state, or local
court; or (4) an accused individual enters a first offender program, deferred adjudication
program, or other arrangement where a judgment of conviction has been withheld. Act

§ 1128(i) (42 U.S.C. § 1320a-7(i)); see also 42 C.F.R. § 1001.2.

Petitioner does not dispute that, on January 5, 2011, Petitioner agreed to plead guilty to a
one-count Superseding Misdemeanor Information, which charged Petitioner with
violating 18 U.S.C. § 669(a) — Theft from a Health Care Benefit Program. P. Ex. 1; 1.G.
Ex. 2. Petitioner admitted as part of his plea agreement that, beginning in or about 2001
through May 2006, in the Western District of New York, he submitted claims for
reimbursement to Medicare which falsely reported the services he performed on patients.
Specifically, Petitioner admitted making false Medicare claims that asserted he
performed wedge excisions on patients, which were procedures with a higher
reimbursement rate, when he had actually only rendered routine foot care. LLG. Ex. 2, at
3-4. On May 26, 2011, the United States District Court for the Western District of New
York accepted Petitioner’s guilty plea and imposed judgment. I.G. Ex. 4. The court
sentenced Petitioner to be imprisoned for 6 months at a halfway house followed by a one-
year term of supervised release, home detention for 4 months, to pay an assessment of
$25, and to pay restitution of $36,868.33 ($36,069.57 of this amount to Medicare). LG.
Ex. 4. These events qualify as a conviction under the Act. Act §§ 1128(i)(1), 1128(i)(2),
and 1128(i)(3).

2. Petitioner does not dispute that his offense was related to the
delivery of an item or service under Medicare.

Petitioner also does not dispute that his conviction was related to the delivery of an item
or service under Medicare. His conviction was based on his submission of false claims
to Medicare for services that he did not perform, and it is evident that a “nexus” exists
between his criminal acts and the purported delivery of an item or service under
Medicare. See, e.g., Berton Siegel, D.O., DAB No. 1467 (1994). The fact that the
District Court ordered Petitioner to pay restitution to Medicare in the amount of
$36,069.57 confirms that his offense was program-related.

B. The I.G. had no discretion to exclude Petitioner under the permissive
provisions of the Act.

Although Petitioner concedes that his conviction was program-related, his principal
argument is that the offense to which he pleaded guilty, Theft from a Health Care Benefit
Program, a misdemeanor in violation of 18 U.S.C. § 669(a), meets the requirements for a
permissive exclusion under section 1128(b)(1) of the Act, 42 U.S.C. 1320a-7(b)(1).
Petitioner argues that the I.G. erred in excluding him pursuant to the mandatory exclusion
authority contained in 42 U.S.C. § 1320a-7(a)(1) because Petitioner only pleaded to a
single misdemeanor count for theft or embezzlement related to the Medicare and
Medicaid programs. P. Br. at 2.

Simply because Petitioner’s offense constituted a misdemeanor does not invalidate the
mandatory exclusion provision of section 1128(a)(1) of the Act. The text of section
1128(a)(1) does not differentiate between misdemeanor and felony convictions. The
Departmental Appeals Board previously held, “the Act expressly provides for mandatory
five-year minimum periods of exclusion whenever an individual has been convicted ‘of a
criminal offense related to the delivery of an item or service’ under specific programs . . .
without any requirement that the offense be a felony.” Craig Richard Wilder, DAB No.
2416, at 7 (2011) (quoting Tanya A. Chuoke, R.N., DAB No. 1721, at 14 (2000) (italics in
original)). Once a conviction is shown to be within the reach of section 1128(a)(1), the
Act requires the I.G. to impose a mandatory exclusion. See, e.g., Wilder, DAB No. 2416,
at 7; Lorna Fay Gardner, DAB No. 1733, at 6 (2000) (rejecting petitioner’s argument
that her misdemeanor conviction should be considered under the permissive exclusion
rather than the mandatory exclusion provisions of section 1128 of the Act.) The I.G. has
no discretion to impose a permissive exclusion where an individual’s conviction satisfies
the elements of section 1128(a)(1) of the Act. See, e.g., Tarvinder Singh, D.D.S., DAB
No. 1752 (2000) (rejecting petitioner’s claim that his misdemeanor conviction was more
properly subject to a three-year permissive exclusion when the threshold provisions of the
mandatory provisions of section 1128(a)(1) have been met).

Cc. Iam unable to consider collateral attacks on underlying convictions.

Petitioner maintains his innocence and claims that he “was swept into a federal
investigation” involving other wrongdoers. P. Br. at 6. He describes himself as “the
victim of a complex and intricate coding system” and maintains that there was no
evidence that he ever participated in any billing scheme to defraud Medicare and
Medicaid. P. Br. at 5-6. Petitioner claims that he provided medically appropriate care at
all times. P. Br. at 5-6.

Petitioner’s arguments attack the basis for his conviction. Under the regulations,
Petitioner’s underlying conviction is not reviewable or subject to collateral attack before
me, whether on substantive or procedural grounds. 42 C.F.R. § 1001.2007(d). The Board
has repeatedly affirmed this categorical preclusion. See, e.g., Lyle Kai, R.Ph., DAB No.
1979, at 8 (2005) (“Excluding individuals based on criminal convictions ‘provides
protection for federally funded programs and their beneficiaries and recipients, without
expending program resources to duplicate existing criminal processes.’” (internal cite
omitted)). Thus, I may not consider Petitioner’s arguments attacking his predicate
conviction.

D. Iam unable to consider mitigating factors for a mandatory minimum
period of exclusion.

Petitioner argues that excluding him from federal health care programs will deprive his
patients in underserved areas from receiving podiatric services. P. Br. at 4, 6-7.
Petitioner offers letters from legislators, church leaders, colleagues, and patients attesting
to his upstanding character. This evidence suggests that Petitioner is well-respected
within his community. However, as discussed above, Petitioner’s exclusion arises under
the mandatory provision of section 1128(a)(1) of the Act. The I.G. may only consider
mitigating factors in the context of a mandatory exclusion where the L.G. has alleged the
existence of certain aggravating factors for extending the period of exclusion beyond the
five-year minimum period. 42 C.F.R. § 1001.102(c). Here, because the I.G. imposed the
statutory minimum five-year period of exclusion against Petitioner, no aggravating
factors are involved, and I therefore may not consider any mitigating factors. Even if the
consideration of mitigating factors were relevant in this case, the regulations defining
mitigating factors are specific, and they do not authorize me to consider good reputation
or underserved populations. See 42 C.F.R. § 1001.102(c) (listing the only mitigating
factors that I am able to consider after aggravating factors are relied upon to increase
mandatory minimum exclusion periods).

V. Conclusion

For the foregoing reasons, I find Petitioner was convicted of a criminal offense related to
the delivery of an item or service under Medicare or a state health care program, and I
sustain the I.G.’s determination to exclude Petitioner from participating in Medicare,
Medicaid, and all federal health care programs for five years pursuant to section
1128(a)(1) of the Act.

/s/
Joseph Grow
Administrative Law Judge
